                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 20 CR 231
       v.
                                                    Rebecca R. Pallmeyer
 YEN CHAM YUNG                                      Chief Judge


                                       ORDER

      Upon the Government’s Motion, under Title 18, United States Code,

Section 3161(h)(7)(A) & (B), for an extension of time in which to return an indictment

in the above-captioned case,

      IT IS HEREBY ORDERED that the time within which to file an indictment

against the defendant be extended from July 17, 2020, to and including September

17, 2020. Specifically, this Court finds that the ends of justice served by the extension

outweigh the best interests of the public and the defendants in a speedy trial because:

      (i)    this is a complex case such that it would be unreasonable to expect the

government effectively to prepare the evidence for presentation to the Grand Jury in

a shorter time period;

      (ii)   this is a case in which arrest preceded indictment and the arrest

occurred at a time such that it would be unreasonable to expect return and filing of

the indictment within a shorter time period and because the facts upon which the

grand jury must base its determination are complex; and
      (iii)   the failure to grant such an extension would deny the government the

reasonable time necessary for effective preparation of the evidence for presentation

to the Grand Jury, taking into account the exercise of due diligence.



                                       ENTERED:




                                       REBECCA R. PALLMEYER
                                       Chief Judge

DATED: July 13, 2020
